EXHIBIT For Immediate Release: January 28, 2010 Occidental Petroleum Announces Fourth Quarter and 12-Month 2009 Results ● Q4 2009 core income $1.1 billion ($1.30 per diluted share); net income $938 million ($1.15 per share) ● Q4 2009 daily oil and gas sales average of 650,000 BOE per day ● 12-month core income $3.1 billion ($3.78 per diluted share); net income $2.9 billion ($3.58 per share) ● 12-month production growth over 7 percent to record 645,000 BOE per day ● 12-month production costs reduced 15 percent per BOE LOS ANGELES, January 28, 2010 Occidental Petroleum Corporation (NYSE: OXY) announced net income of $938 million ($1.15 per diluted share) for the fourth quarter of 2009, compared with $443 million ($0.55 per diluted share) for the fourth quarter of 2008.Core results for the fourth quarter of 2009 were $1.1 billion ($1.30 per diluted share), compared with $957 million ($1.18 per diluted share) for the fourth quarter of 2008.Core results excluded after-tax charges of $120 million ($0.15 per diluted share) for 2009 and $514 million ($0.63 per diluted share) for 2008. Net income for the twelve months of 2009 was $2.9 billion ($3.58 per diluted share), compared with $6.9 billion ($8.34 per diluted share) for the twelve months of 2008.Full year core results were $3.1 billion ($3.78 per diluted share) for 2009, compared with $7.3 billion ($8.94 per diluted share) for In announcing the results, Dr. Ray R. Irani, Chairman and Chief Executive Officer, said, "I am pleased to announce Occidental's production for the twelve months ended December 31, 2009 was 645,000 BOE per day, the highest annual volume in the Company's history.Occidental achieved year-over-year growth of over seven percent for the twelve months of 2009.We expect the 2010 production to increase by 5 percent to 8 percent. "The year 2009 experienced volatile commodity prices with WTI beginning the year in the low $40 per barrel range and ending the year above $75 per barrel.Occidental reacted to the lower prices by reducing costs in key areas and managing our capital program.We successfully reduced our oil and gas cash production costs, excluding production and property taxes, by 15 percent. " QUARTERLY RESULTS Oil and Gas Oil and gas segment earnings were $1.6 billion for the fourth quarter of 2009, compared with $339 million for the same period in 2008.The fourth quarter of 2009 core results were $1.8 billion, excluding a pre-tax loss of $170 million related to impairment of assets.The 2008 core results were $1 billion, excluding pre-tax losses of $657 million relating to the impairment of assets and other items.The $800 million increase in the fourth quarter of 2009 core results was primarily due to higher crude oil prices and sales volumes and lower operating costs. For the fourth quarter of 2009, daily oil and gas sales volumes averaged 650,000 barrels of oil equivalent (BOE), compared with 620,000 BOE per day in the fourth quarter of 2008, a year-over-year increase of nearly five percent.Volumes increased by 14 percent in the Middle East/North Africa, and two percent each in the United States and Latin America.The Middle East/North Africa increase included new production from the Bahrain start-up and increased production from the Mukhaizna field in Oman. Oxy's realized price for worldwide crude oil was $69.39 per barrel for the fourth quarter of 2009, compared with $53.52 per barrel for the fourth quarter of 2008.Domestic realized gas prices dropped from $4.67 per MCF in the fourth quarter of 2008 to $4.37 per MCF for the fourth quarter of Chemicals Chemical segment earnings for the fourth quarter of 2009 were $33 million, compared with $127 million for the same period in 2008.The fourth quarter of 2008 core results were $217 million after excluding a $90 million pre-tax loss related to plant closure and impairments.The fourth quarter 2009 results reflect the continued weakness in most domestic markets, but in particular U.S. housing, durable goods and agricultural sectors. Midstream, Marketing and Other Midstream segment earnings were $81 million for the fourth quarter of 2009, compared with $170 million for the fourth quarter of 2008.Earnings for the fourth quarter of 2009 reflect lower margins in the marketing business in 2009, compared to 2008, partially offset by higher pipeline income from Dolphin and improved margins in the gas processing business. 2 TWELVE-MONTH RESULTS Oil and Gas Oil and gas segment earnings were $4.7 billion for the twelve months of 2009, compared with $10.7 billion for the same period of 2008.Oil and gas core results, after excluding impairments and rig termination costs, were $4.9 billion for the twelve months of 2009, compared to $11.3 billion for the twelve months of 2008.The $6.4 billion decrease in the 2009 core results reflected lower crude oil and natural gas prices, partially offset by increased oil and gas production and lower operating costs. Daily oil and gas sales volumes for the year were 645,000 BOE per day for 2009, compared with 601,000 BOE per day for the 2008 period, a year-over-year increase of seven percent.Volumes increased 4 percent domestically, mainly in California and Midcontinent Gas, by 10 percent in Latin America, and 13 percent in the Middle East/North Africa. The increase in the Middle East/North Africa resulted from higher production in the Mukhaizna field in Oman and higher volumes resulting from lower year-over-year average oil prices affecting our production sharing contracts. Oxy's realized price for worldwide crude oil was $55.97 per barrel for the twelve months of 2009, compared with $88.26 per barrel for the twelve months of 2008.Domestic realized gas prices decreased from $8.03 per MCF in the twelve months of 2008 to $3.46 per MCF in the twelve months of Chemicals Chemical segment earnings were $389 million for the twelve months of 2009 compared with $669 million for the twelve months of 2008.The 2008 core results were $759 million after excluding charges for plant closure and impairments.The decrease in 2009 results reflects lower volumes and prices for chlorine, caustic soda, polyvinyl chloride, and vinyl chloride monomer due to the economic slow down, partially offset by lower feedstock and energy costs. Midstream, Marketing and Other Midstream segment earnings were $235 million for the twelve months of 2009, compared with $520 million for the same period in 2008.The 2009 results reflect lower marketing income and lower margins in the gas processing business. 3 About Oxy Occidental Petroleum Corporation is an international oil and gas exploration and production company with operations in the United States, Middle East/North Africa and Latin America regions.Oxy is the fourth largest U.S. oil and gas company, based on equity market capitalization.Oxy's wholly owned subsidiary, OxyChem, manufactures and markets chlor-alkali products and vinyls.Occidental is committed to safeguarding the environment, protecting the safety and health of employees and neighboring communities and upholding high standards of social responsibility in all of the company's worldwide operations. Forward-Looking Statements Statements in this release that contain words such as "will," “should,” "expect," or "estimate," or otherwise relate to the future, are forward-looking and involve risks and uncertainties that could significantly affect expected results.Factors that could cause actual results to differ materially include, but are not limited to: global commodity price fluctuations and supply/demand considerations for oil, gas and chemicals; exploration risks, such as drilling of unsuccessful wells; not successfully completing (or any material delay in) any expansions, field development, capital projects, acquisitions, or dispositions; higher-than-expected costs; political risk; operational interruptions; and changes in tax rates.You should not place undue reliance on these forward-looking statements which speak only as of the date of this release.Unless legally required, Occidental does not undertake any obligation to update any forward-looking statements as a result of new information, future events or otherwise.U.S. investors are urged to consider carefully the disclosures in our Form 10-K, available through the following toll-free telephone number, 1-888-OXYPETE (1-888-699-7383) or on the Internet at http://www.oxy.com.You also can obtain a copy from the SEC by calling 1-800-SEC-0330. -0- Contacts:Richard S. Kline (media) richard_kline@oxy.com 310-443-6249 Chris Stavros (investors) chris_stavros@oxy.com 212-603-8184 For further analysis of Occidental's quarterly performance, please visit the web site: www.oxy.com 4 Attachment 1 SUMMARY OF SEGMENT NET SALES AND EARNINGS Fourth Quarter Twelve Months ($ millions, except per-share amounts) 2009 2008 2009 2008 SEGMENT NET SALES Oil and Gas $ 3,646 $ 2,746 $ 11,598 $ 18,187 Chemical 780 1,005 3,225 5,112 Midstream, Marketing and Other 253 394 1,016 1,598 Eliminations (140 ) (124 ) (436 ) (680 ) Net Sales $ 4,539 $ 4,021 $ 15,403 $ 24,217 SEGMENT EARNINGS Oil and Gas (a), (b) $ 1,643 $ 339 $ 4,735 $ 10,651 Chemical (c) 33 127 389 669 Midstream, Marketing and Other 81 170 235 520 1,757 636 5,359 11,840 Unallocated Corporate Items Interest expense, net (33 ) (16 ) (109 ) (26 ) Income taxes (673 ) (118 ) (1,918 ) (4,629 ) Other (d) (108 ) (54 ) (405 ) (346 ) Income from Continuing Operations (a) 943 448 2,927 6,839 Discontinued operations, net (5 ) (5 ) (12 ) 18 NET INCOME (a) $ 938 $ 443 $ 2,915 $ 6,857 BASIC EARNINGS PER COMMON SHARE Income from continuing operations $ 1.16 $ 0.55 $ 3.60 $ 8.35 Discontinued operations, net (0.01 ) - (0.01 ) 0.02 $ 1.15 $ 0.55 $ 3.59 $ 8.37 DILUTED EARNINGS PER COMMON SHARE Income from continuing operations $ 1.16 $ 0.55 $ 3.59 $ 8.32 Discontinued operations, net (0.01 ) - (0.01 ) 0.02 $ 1.15 $ 0.55 $ 3.58 $ 8.34 AVERAGE BASIC COMMON SHARES OUTSTANDING BASIC 811.8 810.3 811.3 817.6 DILUTED 813.5 811.5 813.8 820.5 (a) Net Income - Net income and income from continuing operations represent amounts attributable to Common Stock, after deducting non-controlling interest amounts of $16 million and $12 million for the fourth quarter and $51 million and $116 million for the twelve months ended December 31, 2009 and 2008, respectively.Oil and gas segment earnings are presented net of these non-controlling interest amounts. (b) Oil and Gas - The fourth quarter and twelve months of 2009 include a pre-tax charge for asset impairment for $170 million.The twelve months of 2009 also includes $8 million for rig contract termination costs.The fourth quarter and 12 months 2008 include pre-tax charges of $599 million for asset impairments and $58 million for the termination of rig contracts. (c) Chemical - The fourth quarter and 12 months of 2008 include a pre-tax charge of $90 million for plant closure and impairments costs. (d) Unallocated Corporate Items - Other - The twelve months of 2009 includes non-core pre-tax charges of $40 million related to severance and$15 million for railcar leases. Attachment 2 SUMMARY OF CAPITAL EXPENDITURES AND DD&A EXPENSE Fourth Quarter Twelve Months ($ millions) 2009 2008 2009 2008 CAPITAL EXPENDITURES $ 932 $ 1,594 $ 3,581 $ 4,664 DEPRECIATION, DEPLETION AND AMORTIZATION OF ASSETS $ 820 $ 753 $ 3,117 $ 2,710 ITEMS AFFECTING COMPARABILITY OF CORE EARNINGS BETWEEN PERIODS Fourth Quarter Twelve Months ($ millions) 2009 2008 2009 2008 Foreign exchange gains * $ 8 $ 88 $ 36 $ 91 * Amounts shown after tax. Attachment 3 SUMMARY OF OPERATING STATISTICS - SALES Fourth Quarter Twelve Months 2009 2008 2009 2008 NET OIL, GAS AND LIQUIDS SALES PER DAY United States Crude Oil and Liquids (MBBL) California 92 97 93 89 Permian 168 167 168 168 Midcontinent Gas 11 9 10 6 Total 271 273 271 263 Natural Gas (MMCF) California 282 221 250 235 Permian 197 188 199 181 Midcontinent Gas 166 187 186 171 Total 645 596 635 587 Latin America Crude Oil (MBBL) Argentina 37 32 37 32 Colombia 36 39 39 37 Total 73 71 76 69 Natural Gas (MMCF) Argentina 30 24 30 21 Bolivia 12 21 16 21 Total 42 45 46 42 Middle East / North Africa Crude Oil and Liquids (MBBL) Oman 43 27 39 23 Dolphin 20 23 21 21 Qatar 48 48 48 47 Yemen 28 22 29 23 Libya 9 10 7 15 Bahrain 1 - - - Total 149 130 144 129 Natural Gas (MMCF) Oman 19 23 22 24 Dolphin 198 209 213 184 Bahrain 40 - 10 - Total 257 232 245 208 Barrels of Oil Equivalent (MBOE) 650 620 645 601 Attachment 4 SUMMARY OF OPERATING STATISTICS - PRODUCTION Fourth Quarter Twelve Months 2009 2008 2009 2008 NET OIL, GAS AND LIQUIDS PRODUCTION PER DAY United States Crude Oil and Liquids (MBBL) 271 273 271 263 Natural Gas (MMCF) 645 596 635 587 Latin America Crude Oil (MBBL) Argentina 36 38 36 34 Colombia 36 39 39 38 Total 72 77 75 72 Natural Gas (MMCF) 42 45 46 42 Middle East / North Africa Crude Oil and Liquids (MBBL) Oman 45 28 39 23 Dolphin 20 22 22 20 Qatar 46 48 48 47 Yemen 27 22 28 23 Libya 5 8 6 15 Bahrain 1 - - - Total 144 128 143 128 Natural Gas (MMCF) 257 232 245 208 Barrels of Oil Equivalent (MBOE) 644 623 643 603 Attachment 5 SIGNIFICANT TRANSACTIONS AND EVENTS AFFECTING EARNINGS Occidental's results of operations often include the effects of significant transactions and events affecting earnings that vary widely and unpredictably in nature, timing and amount. These events may recur, even across successive reporting periods.Therefore, management uses a measure called "core results," which excludes those items. This non-GAAP measure is not meant to disassociate those items from management's performance, but rather is meant to provide useful information to investors interested in comparing Occidental's earnings performance between periods. Reported earnings are considered representative of management's performance over the long term. Core results is not considered to be an alternative to operating income in accordance with generally accepted accounting principles. Fourth Quarter ($ millions, except per-share amounts) 2009 Diluted EPS 2008 Diluted EPS TOTAL REPORTED EARNINGS $ 938 $ 1.15 $ 443 $ 0.55 Oil and Gas Segment Earnings $ 1,643 $ 339 Add: Asset impairments 170 599 Rig contract terminations - 58 Segment Core Results 1,813 996 Chemicals Segment Earnings 33 127 Add: Plant closure and impairments - 90 Segment Core Results 33 217 Midstream, Marketing and Other Segment Earnings 81 170 Add: No significant items affecting earnings - - Segment Core Results 81 170 Total Segment Core Results 1,927 1,383 Corporate Corporate Results Non Segment * (819 ) (193 ) Add: Tax effect of pre-tax adjustments (55 ) (238 ) Discontinued operations, net ** 5 5 Corporate Core Results - Non Segment (869 ) (426 ) TOTAL CORE RESULTS $ 1,058 $ 1.30 $ 957 $ 1.18 *Interest expense, income taxes, G&A expense and other ** Amounts shown after tax. Attachment 6 SIGNIFICANT TRANSACTIONS AND EVENTS AFFECTING EARNINGS (continued) Twelve Months ($ millions, except per-share amounts) 2009 Diluted EPS 2008 Diluted EPS TOTAL REPORTED EARNINGS $ 2,915 $ 3.58 $ 6,857 $ 8.34 Oil and Gas Segment Earnings $ 4,735 $ 10,651 Add: Asset impairments 170 599 Rig contract terminations 8 58 Segment Core Results 4,913 11,308 Chemicals Segment Earnings 389 669 Add: Plant closure and impairments - 90 Segment Core Results 389 759 Midstream, Marketing and Other Segment Earnings 235 520 Add: No significant items affecting earnings - - Segment Core Results 235 520 Total Segment Core Results 5,537 12,587 Corporate Corporate Results Non Segment * (2,444 ) (4,983 ) Add: Railcar leases 15 - Severance accruals 40 - Tax effect of pre-tax adjustments (77 ) (238 ) Discontinued operations, net ** 12 (18 ) Corporate Core Results - Non Segment (2,454 ) (5,239 ) TOTAL CORE RESULTS $ 3,083 $ 3.78 $ 7,348 $ 8.94 *Interest expense, income taxes, G&A expense and other ** Amounts shown after tax.
